


110 HR 5202 IH: To suspend temporarily the duty on optical fiber sensor,

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5202
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mrs. Tauscher
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on optical fiber sensor,
		  consisting of a 10 millimeter diameter lens built in an M14 screw feedthrough
		  with 10-meter long fiber optic cable of 2.2 millimeter
		  diameter.
	
	
		1.Optical fiber sensor,
			 consisting of a 10 millimeter diameter lens built in an M14 screw feedthrough
			 with 10-meter long fiber optic cable of 2.2 millimeter diameter
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Optical fiber sensor, consisting of a 10 millimeter diameter
						lens built in an M14 screw feedthrough with 10-meter long fiber optic cable of
						2.2 millimeter diameter (provided for in subheading 9013.80.90)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
